DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 01/06/2021. Claims 1-2, 4-7 and 30-36 are pending with claims 3 and 8-29 cancelled and claims 30-36 newly added.
Drawings
The drawings were received on 01/06/2021.  These drawings are acceptable.

Claim Objections
Claim 32 is objected to because of the following informalities:  Claim 32 recites “the container” and should be “the transport container”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 recites “wherein the data is only transmitted if the transport time has not exceeded a pre-selectable time period” and claim 7 recites “wherein the data is only transmitted if the temperature inside the transport container during transport has not departed from a pre-selectable temperature range” which are considered as new matter. The claims introduce new matter because Claims 6 and 7 have been amended to depend from claim 4 which depends from claim 1 defining the data as “thermodynamically and logistically relevant data including at least one or more of the product weight, a starting location and destination, estimated transport time, weather data at the starting location, weather data at the destination, weather data between the starting location and destination, and a temperature range to be maintained”. The specification in paragraph 101 defines “the recipient is only sent a code needed to open the transport container if the package was delivered on time and/or if the temperature inside the transport container during the entire transport was within the defined  temperature range. Therefore, “the data” in claims 6 and 7 is disclosed as referring to data needed to open the container and changing the dependency to claim 4 refers to the thermodynamically and logistically relevant data which is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein information that is saved or displayed on, to or in the transport container” however claim 1 recites “information is affixed on, to or in the transport container” and it is unclear whether the “information” in claim 2 is referring to the “information” in claim 1 or different information rendering the scope of the claim unclear and indefinite.
Claims 35 and 36 recite “wherein information comprises” however claim 1 recites “information is affixed on, to or in the transport container” and it is unclear whether the “information” in claims 35 and 36 are referring to the “information” in claim 1 or different information rendering the scope of the claim unclear and indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lauterowski et al. (EP 2604956).
Regarding claim 1, Lauterowski discloses a method for implementing of transports of temperature-controlled products, wherein a transport container containing a product having a product weight is supplied with a preconditioned thermal mass before a start of transport (at least paragraphs 14-22), quantity of the thermal mass supplied being computationally calculated in advance on the basis of at least one or more of thermodynamically and logistically relevant data including at least one or more of the product weight (at least paragraph 22), a starting location and destination (at least paragraph 66), estimated transport time (at least paragraph 10), weather data at the starting location, weather data at the destination, weather data between the starting location and destination (paragraphs 7, 87), and a temperature range to be maintained (at least paragraph 65), wherein, after the transport container is filled with thermal mass, information is affixed on, to or in the transport container or a label or other component of the transport container or stored in an electronic circuit (paragraph 85).
Regarding claim 2, Lauterowski discloses the method according to claim 1, wherein information that is saved or displayed on, to or in the transport container or the label, the electronic circuit, or a display of the transport container is read out and processed (at least paragraph 73).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lauterowski et al. (EP 2604956) in view of Shoenfeld (US PG Pub. 2007/0227913).
Regarding claim 4, Lauterowski discloses the method according to claim 1, but does not explicitly teach a temperature inside the transport container during transport is continuously recorded and saved.
Shoenfeld teaches a method for implementing of transports of temperature-controlled products that includes a temperature inside the transport container during transport is continuously recorded and saved (paragraph 14) that helps to identify situations in the shipping process that may be causing adverse temperature conditions 
Regarding claim 5, Lauterowski discloses the method according to claim 1, but does not explicitly teach wherein data needed to open the transport container is transmitted to a recipient of the transport container.
Shoenfeld teaches a method for implementing of transports of temperature-controlled products that includes data needed to open a transport container is transmitted to a recipient of the transport container (paragraph 14) that prevents distribution of potentially contaminated or spoiled items. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Lauterowski to have data needed to open a transport container is transmitted to a recipient of the transport container in order to ensure the user only opens the container when the products have been maintained at a proper temperature.
Regarding claim 6, Lauterowski as modified discloses the method according to claim 4, but does not explicitly teach wherein the data is only transmitted if the transport time has not exceeded a pre-selectable time period.
Shoenfeld teaches a method for implementing of transports of temperature-controlled products that includes the data is only transmitted (via a website; paragraph 36) if the transport time has not exceeded a pre-selectable time period that ensures the 
Regarding claim 7, Lauterowski as modified discloses the method according to claim 4, but does not explicitly teach wherein the data is only transmitted if the temperature inside the transport container during transport has not departed from a pre-selectable temperature range.
Shoenfeld teaches a method for implementing of transports of temperature-controlled products that includes the data is only transmitted if the temperature inside the transport container during transport has not departed from a pre-selectable temperature range (paragraph 14) that prevents distribution of potentially contaminated or spoiled items. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Lauterowski to have the data is only transmitted if the temperature inside the transport container during transport has not departed from a pre-selectable temperature range in order to ensure the user only opens the container when the products have been maintained at a proper temperature.
Claims 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Lauterowski et al. (EP 2604956) in view of Barakat (US PG Pub. 2015/0039529).
Regarding claim 30, Lauterowski discloses the method according to claim 1, wherein the information is stored in an electronic circuit (paragraph 85) but does not explicitly teach the electronic circuit is of the transport container.
Barakat teaches a method for implementing of transports of temperature-controlled products having an electronic circuit (logger; paragraph 52) of the transport container that is attached outside of the box (paragraph 52) that can be scanned from outside the box (paragraph 11) to ensure the value of the cargo can best be preserved throughout shipment (paragraph 13). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Lauterowski to have the electronic circuit of the transport container to allow the data logging electronic circuit to be a part of the container so that information can be read to ensure the value of the cargo can best be preserved throughout shipment.
Regarding claim 31, Lauterowski as modified discloses the method according to claim 30, wherein the information is previously recorded data (previously recorded amount and nature of the cooling medium; paragraph 85).
Regarding claim 32, Lauterowski as modified discloses the method according to claim 31, wherein the information comprises data regarding the initial temperature of the container (paragraph 67).
Regarding claim 33, Lauterowski discloses the method according to claim 1, wherein the information comprises a recorded data but does not explicitly teach the information is affixed onto or in the transport container.
Barakat teaches a method for implementing of transports of temperature-controlled products having an electronic circuit (logger; paragraph 52) of the transport 
Regarding claim 34, Lauterowski as modified discloses the method according to claim 33, and Barakat further teaches wherein the recorded data is disposed on or in the label or other component of the transport container or stored in an electronic circuit (electronic circuit  of the logger) on or in the transport container (paragraph 11).
Regarding claim 35, Lauterowski as modified discloses the method according to claim 34, wherein information comprises data regarding the filling process, amount of preconditioned thermal mass, or the time of the start of the transport (information comprises the amount and nature of cooling medium 211 that was introduced in the container 210 at a first location 209 at a first moment in time; paragraph 85).
Regarding claim 36, Lauterowski as modified discloses the method according to claim 1, wherein information comprises data regarding the filling process, amount of preconditioned thermal mass, or the time of the start of the transport (information comprises the amount and nature of cooling medium 211 that was introduced in the container 210 at a first location 209 at a first moment in time; paragraph 85).

Response to Arguments
Applicant’s arguments, see Remarks page 11, filed 01/06/2021, with respect to claim 1 has been fully considered and are persuasive.  The objection of claim 1 has been withdrawn. 
Applicant’s arguments, see Remarks pages 11-12, with respect to the specification has been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see Remarks page 12, with respect to the drawings has been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see Remarks page 12, with respect to the 35 U.S.C. 112(b) rejections of claims 1-7 have been fully considered and are persuasive.  The 112(b) rejections of claims 1-7 have been withdrawn. 
Applicant's arguments, see Remarks pages 13-14, with respect to the 35 U.S.C. 102(a)(1) rejections have been fully considered but they are not persuasive. 
Applicant argues Lauterowski does not teach “after the transport container is filled with thermal mass, information is affixed on, to or in the transport container or a label or other component of the transport container or stored in an electronic circuit” because there is no provision for attaching recorded data to or in the container.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., recorded data directly attached to the container) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 recites “or” multiple times in the recitation “information is affixed on, to or in the transport container or a label or other component of the transport container or stored in an electronic circuit” which only requires one of the possible locations of the information. Further, no “recorded data” is recited with only the broad recitation of “information” is stored in an electronic circuit.  Lauterowski teaches information is stored in an electronic circuit (information comprises the amount and nature of cooling medium 211 that was introduced in the container 210 at a first location 209 at a first moment in time; paragraph 85) and therefore meets the limitations of the claim.
Applicant's arguments, see Remarks pages 14-16, with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. 
Applicant argues Shoenfeld fails to teach recorded data directly attached to the container. This is not found persuasive because as discussed above, Claim 1 merely requires “information is stored in an electronic circuit” and Lauterowski meets this limitation as claimed. Applicant further argues the proposed modification of Lauterowski and Shoenfeld would change the principle of operation of Lauterowski. This is not found persuasive because Lauterowski teaches all of the claimed limitations including storing information about the thermal mass being supplied on the basis of thermodynamically and logistic relevant data in an electronic circuit but does not teach a temperature inside the transport container during transport is continuously recorded and saved. Shoenfeld teaches a method for implementing of transports of temperature-controlled products that includes a temperature inside the transport container during transport is continuously 
Applicant further argues new claims 30-36 are patentable over the prior art however this is not found persuasive as discussed in the rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.